Citation Nr: 0031080	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-00 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  What evaluation is warranted for status post 
bunionectomy, right little toe from September 1996, currently 
evaluated as 10 percent disabling.

2.  What evaluation is warranted for status post 
bunionectomy, left little toe, from September 1996, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to September 
1976, and from June 1979 to January 1981.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 1998, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, for additional development.  The 
case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's status post bunionectomy, right little toe, 
is manifested by some complaints of pain with less than 
moderately severe limitation of motion.

3.  The veteran's status post bunionectomy, left little toe, 
is manifested by some complaints of pain with less than 
moderately severe limitation of motion.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for status post bunionectomy, right little toe, have 
not been met at any time during the appeal period.  
38 U.S.C.A. §§ 1155, (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5284 (2000).

2.  The schedular criteria for an evaluation in excess of 10 
percent for status post bunionectomy, left little toe, have 
not been met at any time during the appeal period.  
38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that when the veteran initiated his appeal of 
the present issues, he was appealing the original assignments 
of disability evaluation following awards of service 
connection.  The severity of these disabilities are to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  In this regard, the 
Board notes that the veteran has been afforded recent VA 
examinations and VA treatment records have been obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record which would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Under the Rating Schedule, severe foot injures warrant a 30 
percent evaluation, moderately severe foot injuries warrant a 
20 percent evaluation, and moderate foot injuries warrant a 
10 percent evaluation.  Diagnostic Code 5284.

Regarding disability evaluations for the skin, superficial 
scars that are poorly nourished and with repeated ulceration, 
or are tender and painful on objective demonstration, are 
evaluated as 10 percent disabling.  Scars may also be 
evaluated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.119, Diagnostic Codes 7803-7805 
(2000).  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2000).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the January 1997 
rating decision on appeal granted the veteran service 
connection for status post bunionectomy, right little toe, 
and status post bunionectomy, left little toe.  This was 
based on the veteran's service medical records which showed 
that the veteran had undergone a bunionectomy during service 
in December 1979.  The RO also considered a report of a 
December 1996 VA foot examination which showed that that the 
veteran complained of pain in both little toes upon walking 
long distances.  Objectively, it was noted that the veteran 
had normal carriage, posture and gait.  Examination of the 
little toes revealed a small surgical scar over the lateral 
aspect on the right and on the left.  There was no deformity, 
minimal tenderness on pressure over the little toes, normal 
active and passive range of motion, and no neurovascular 
changes.  Radiographic examination resulted in an impression 
of demonstrated effusion of the bilateral fifth distal 
interphalangeal joints.  It was noted that deformity of the 
bilateral fifth proximal interphalangeal joints was also 
demonstrated, most likely due to post-operative changes.  
Otherwise, bilaterally the veteran's feet demonstrated no 
evidence of acute fracture or dislocation and no other 
lesions were seen.  The final diagnosis was status post 
bunionectomy, right and left little toes.  

The RO assigned a 10 percent evaluation for each disability, 
effective in September 1996. 

VA outpatient treatment records for 1997 and 1998 show that 
in March 1997, the veteran complained of the right foot with 
cramping in the arches.  The assessment was varus foot 
deformity, metatarsalgia, and myositis cramping.  In August 
1997, it was noted that the veteran experienced an over 50 
percent improvement with orthotics.  The assessment was varus 
foot deformity with metatarsalgia myositis.  A May 1998 
notation provides that the veteran experienced a 50 percent 
improvement with orthotics, noted that there were no changes 
on physical examination, and provided an assessment of varus 
foot deformity with resolving myositis, metatarsalgia and 
cramping, plantar feet.  A March 1998 VA treatment note 
provides a pertinent assessment of foot pain (unclear).  

The veteran testified during a July 1997 personal hearing at 
the RO that he would begin to have feet problems immediately 
or after walking only a few blocks, depending on the prior 
day's activities.  He said that once the pain started it 
lasted the entire day unless he got off his feet, and soaked 
and relaxed them for the next day.  He said that if he walked 
too much, he could be unable to walk at all the next day.  He 
said that it was his entire feet that were bothered, not just 
his little toes, and that his arches were very painful.  He 
said that about once or twice a month he felt a very painful 
throbbing in his feet that lasted about 15 - 30 minutes.  He 
said that he had been told by VA that he had fallen arches, 
that he had problems with his walking, and that he needed to 
concentrate on how he brought his feet down when walking.  He 
said that to stand for about three hours would also result in 
foot pain.  He said that both his feet hurt equally.  He said 
that over the preceding year he had been seen at the Tenth 
St. facility for treatment.  He said that he had been told 
that surgery was a possibility and that he had been given 
pills but he refused them because he avoided medication.  He 
said that he had not had any bunions since the surgical 
treatment for them.  He said that he was currently 
unemployed, and that as a printer he had often missed work 
because of foot pain and had to quit the job voluntarily.  He 
said that his ex-employer might claim that he had been fired 
for the medical condition of his feet.  He said that after 
his surgery, doctors sewed the skin together between the 
fourth and fifth digits of both feet. 


The report of an August 1997 VA foot examination provides 
that the veteran complained of occasional shooting pain 
across the entire aspect of the bottoms of both feet, which 
was totally sporadic in nature and not present all the time.  
The veteran also reported that he historically had 
experienced some skin breakdown between the 4th and 5th toes, 
bilaterally, but that he had not had a recurrence of the 
problem.  It was noted by the examiner that one could not see 
a skin problem on examination.  On examination, the veteran 
was not tender over the plantar medial aspect of the foot 
which would be more common with plantar fasciitis.  Range of 
motion of the feet was noted to be good bilaterally and the 
veteran performed nice arches when he walked on his toes.  He 
was able to walk on his heels and had flexible feet.  There 
was 20 degrees dorsiflexion and 35 degrees plantar flexion, 
good eversion and good inversion on both sides.  The 
impression was status post bilateral foot surgery to correct 
a skin problem which had worked successfully. 

Pursuant to an October 1998 Board remand, the RO was asked to 
provide an examination of the veteran noting all of the 
veteran's foot deformities, both bone and skin, including any 
scars or webbing abnormalities.  

Accordingly, the veteran was provided a VA general medical 
examination in April 1999, during which he complained of foot 
pain after being on his feet for about two hours or earlier 
when walking.  He described the pain as shooting in character 
and said that there was also additional throbbing at the 
level of his toes.  It was noted that it was not always the 
same foot, that the pain improved when he took weight off his 
feet, and that the veteran reported having gained 50 pounds 
over the last six years due to decreased activity.  It was 
also noted that the veteran had been given orthotics for his 
foot pain which helped, and that he used occasional pain 
medication which was not relieving his pain to a significant 
degree.  The pertinent diagnosis was bilateral foot pain.

In addition, the veteran was provided a VA foot examination 
in April 1999.  According to the report, his main current 
complaint was inability to stand for long periods of time, 
because of shooting-type pains in the feet that were vague, 
difficult to localize and did not seem to localize in the 
fifth toes.  

On examination, the veteran ambulated without a limp 
bilaterally.  It was noted that his skin was soft without 
lesions other than mild calluses below the plantar aspect of 
both fifth metatarsal heads.  He had a very mild degree of 
pes planus bilaterally, with well healed surgical scars in 
the web spaces of the fourth and fifth toes bilaterally.  It 
was noted that there were no obvious hammer toe or claw toe 
deformities.  There were very minimal calluses on the dorsal 
aspect of the interphalangeal joints of both second toes.  On 
palpation, the entire foot was nontender, including scars on 
the bilateral fourth and fifth web spaces.  He had no pain 
whatsoever to motion of the interphalangeal joint of the 
fifth toes which were his previous surgical site.  His hind 
foot was subtle with full subtalar motion.  Bilaterally his 
ankle motion was from 5 degrees of dorsiflexion to 40 degrees 
of plantar flexion bilaterally with pain.  He had a 
moderately tight Achilles tendon, and he was able to do 
single toe raises bilaterally with reconstitution of the 
arch, signifying an intact posterior tibial tendon.  The 
veteran's heel was noted to swing into varus on toe raise 
which was normal.  Sensory examination was within normal 
limits to light touch and motor examination was entirely 
intact bilaterally.  

Radiographic examinations were noted to show bilateral fifth 
toe proximal interphalangeal joint resection arthroplasties.  
On the right, there appeared to be a mild varus deformity at 
the metatarsophalangeal joint, which did not correlate with 
the veteran's clinical examination and which the examiner 
would not expect to bilateral clinically relevant.  On the 
left, there was no significant deformity, with a stable 
proximal interphalangeal joint resection arthroplasty of the 
fifth small toes.  

The assessment was bilateral vague foot pain, that the 
examiner did feel conclusively was not related to prior 
surgery.   It was noted that the veteran had no scar 
tenderness and no pain with motion throughout his resection 
arthroplasties.  It was opined that the syndactylizations and 
proximal interphalangeal resection arthroplasties should not 
be clinically significant with ambulation.  The veteran was 
noted to show no problems with shoe wear, which would 
manifest by calluses on the fourth and fifth toes.  The 
examiner noted that he had informed the veteran that the 
possibility for his vague pains could be some neuropathic-
type condition.  

An MRI conducted by VA in May 1999 was an incomplete study as 
the veteran declined the needle examination.  The conclusion 
was that nerve conduction study resulted in no evidence of 
peripheral neuropathy of the lower extremities.

Based on a thorough review of the record, the Board finds 
that preponderance of the evidence is against entitlement to 
an evaluation in excess of 10 percent for either of the 
veteran's bilateral status post bunionectomies of the little 
toes.  

Regarding increased compensation under Diagnostic Code 8254, 
the Board notes that the VA outpatient records provide 
evidence of bilateral varus deformity.  However, the 
preponderance of the evidence indicates that this bilateral 
deformity is not more than moderate in severity.  In this 
regard, the Board notes that the veteran's bilateral 
dorsiflexion and plantar flexion, as noted on VA examinations 
in December 1996, August 1997 and April 1999, were noted to 
be either normal or no more than moderately limited.  See 
38 C.F.R. § 4.71, Plate II (2000).  As noted above, in 
December 1996, passive and active range of motion were noted 
to be normal.  In 1997, dorsiflexion was to 20 degrees and 
plantar flexion was to 35 degrees.  In 1999, the veteran had 
dorsiflexion to 5 degrees and plantar flexion to 40 degrees.  
The April 1999 VA foot examination found that there was only 
a mild, clinically insignificant varus deformity on the right 
foot and no significant deformity of the left foot.  This 
report also includes the observation that the veteran's shoes 
displayed no problems with wear.

Regarding compensation for scars or webbing of the skin, the 
Board notes that the report of the April 1999 VA foot 
examination does address the skin on the veteran's feet, in 
accordance with the October 1998 remand.  The evidence of 
record as a whole is negative for any evidence that the 
veteran's post-operative scars are poorly nourished, 
manifested by repeated ulceration, or are tender and painful 
on objective demonstration.  Similarly, the evidence of 
record is negative for any webbing of skin on the veteran's 
feet.  It was noted on the most recent VA examination that 
there was no scar tenderness and in 1997 it was reported that 
there was no visible evidence of a skin problem.  Therefore, 
compensable evaluations are not warranted under Diagnostic 
Codes 7803-7805.

Regarding compensation under other diagnostic codes, the 
Board notes that the April 1999 VA foot examination 
specifically found that there was no obvious hammer toe or 
claw toe.  Therefore, an evaluation under Diagnostic Codes 
5278 or 5282 are not warranted.  Although the veteran has 
been diagnosed with metatarsalgia, an evaluation in excess of 
10 percent for this disability is not provided.  Diagnostic 
Code 5279 (2000).  

The Board notes the veteran's credible complaints of 
bilateral foot pain, exacerbated by use, as noted during his 
July 1997 personal hearing and his VA examinations.  Even 
considering these complaints of pain, however, the clinical 
evidence of record simply does not support a finding that the 
veteran's bilateral status post bunionectomies result in pain 
on use, weakness, or functional impairment that is comparable 
to moderately severe foot disabilities.  Diagnostic Code 
5284.  See DeLuca, 8 Vet. App. at 202.  The April 1999 VA 
foot examination report includes the opinions that the 
veteran's reported foot pains were vague, difficult to 
localize, did not appear to localize in his toes, and could 
be caused by neuropathies.  In this regard, an MRI was unable 
to be completed due to the refusal of the veteran.  Further, 
the veteran's ranges of motion have not been shown to be more 
than moderately limited on VA examination.  As a result, the 
Board concludes that the veteran's disabilities are 
appropriately addressed by his current 10 percent 
evaluations.

Finally, the Board acknowledges the veteran's assertions that 
his service-connected bilateral status post bunionectomies 
impair his job performance.  The January 1997 rating decision 
on appeal denied the issue of entitlement to additional 
compensation under 38 C.F.R. § 3.321.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  Id.  "The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has failed to present any 
evidence of particular circumstances that render impractical 
the application of the regular rating criteria.  He has not 
shown that his service-connected bilateral status post 
bunionectomies have required frequent periods of 
hospitalization.  There is no documentary evidence in the 
claims file, such as employment records or a statement from 
an employer, substantiating his assertion that he has been 
uniquely economically harmed or that his service-connected 
bilateral status post bunionectomies have prevented him from 
being promoted.  Hence, the preponderance of the evidence is 
against a finding that the veteran's claimed disabilities are 
exceptional in nature, or that they cause a marked 
interference with employment as to render impractical the 
application of the regular schedular standards.  Id.  As 
there is no objective evidence showing that the veteran's 
service-connected bilateral status post bunionectomies have a 
substantial impact upon his occupational abilities, an 
extraschedular evaluation is not for application.

In light of the above, an evaluation beyond 10 percent is not 
warranted for bilateral status post bunionectomies of the 
little toes at anytime during the appeal period.  



ORDER

An evaluation in excess of 10 percent for status post 
bunionectomy right little toe, from September 1996, is 
denied. 

An evaluation in excess of 10 percent for status post 
bunionectomy left little toe, from September 1996, is denied.



		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 11 -


- 11 -


